Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 17/070,032 filed on 10/14/2020. This application is a 371 of PCT/JP2018/024804, filed on 06/29/2018, which claims foreign priority of JP2017-141591, filed 07/21/2017 and JP2017-151239, filed 08/04/2017. This application is a divisional of application 16/318,907.
	

Claim Note
Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 – 2, the phrase “and forms an intermetallic compound with the first metal element” is indefinite. It is unclear, based on the language, whether the second metal is required to be present in an amount necessary to form an intermetallic compound, or whether the second metal just needs to be capable of forming an intermetallic compound. For purposes of searching, the latter interpretation will be taken. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (GB2492673A) 

Regarding claims 1 – 2, Yasui teaches a sliding member having an overlay (interpreted as the claimed “coating”) comprising a bismuth or bismuth alloy [Abstract]. Wherein the bismuth alloy can be a Bi-Sn or a Bi-Sn-Cu alloy, wherein bismuth and copper are harder elements than tin and both bismuth and/or copper form intermetallics with tin (meeting the claimed limitation of the second element that is harder than the first (Sn) and forms an intermetallic therewith). 

In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0350031 – Electroplated overlay made from Sn alloy matrix wherein the alloy can be a Sn-Cu alloy
US2013/0330572 – Tin overlayer with solid lubricant particles from 0.2 – 6 wt%
US2010/0129011 – Sn-based overlay with Cu-Sn based intermetallics
US 7,078,110 – Bearing layer consisting of tin, silver, iron, and 0 – 0.15 wt% carbon
US2004/0265618 – Sn-Cu based overlay with Sn-Cu compounds
US2001/0016267 – Tin-Copper overlayer 
US 2,977,673 – Copper-Tin bearing layer with 0.3 – 4 wt% carbon
JPH05117790 – Improvement of seizure resistance in tin overlayer by 0.02 – 0.5 carbon addition
GB2253412 – Overlay comprising 0.02 – 2 wt% soft particles including carbides
GB2217347 – Bearing overlay treated with amorphous carbon
GB2529382 – Multilayer overlay including Sn and intermetallic thereof with soft or hard particles
CN101476150A – Electroplating Sn-Cu alloy coating comprising organic carbon in a similar amount


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738